

115 HJ 102 IH: Relating to the disapproval of the proposed export to the Government of the Kingdom of Saudi Arabia of certain defense articles.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 102IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Amash (for himself, Mr. Pocan, Mr. Massie, Ms. Lee, Mr. Jones, and Mr. McGovern) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONRelating to the disapproval of the proposed export to the Government of the Kingdom of Saudi Arabia
			 of certain defense articles.
	
 That the issuance of a license with respect to any of the following proposed exports to the Government of the Kingdom of Saudi Arabia is hereby prohibited:
 (1)The transfer to Saudi Arabia of the following defense articles, including defense services and technical data, described in the certification Transmittal No. DDTC 15–132, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) on May 19, 2017: The proposed transfer of certain technical data, hardware, and defense services to the Royal Saudi Air Force and Boeing Saudi Arabia necessary to support the deployment of the JDAM off the Kingdom of Saudi Arabia's western made aircraft platforms (Ex F–15S, F–15SA) for the Royal Saudi Air Force.
 (2)The transfer to Saudi Arabia of the following defense articles, including defense services and technical data, described in the certification Transmittal No. DDTC 16–011, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) on May 19, 2017: The proposed transfer of certain technical data, hardware, and defense services to the Royal Saudi Air Force to support the integration of the FMU–152A/B JPB Fuze System into the MK–80, BLU–109, and BLU–100 series warhead family of weapons.
 (3)The transfer to Saudi Arabia of the following defense articles, including defense services and technical data, described in the certification Transmittal No. DDTC 16–043, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) on May 19, 2017: The proposed transfer of defense articles, defense services, and technical data to support the assembly, modification, testing, training, operation, maintenance, and integration of the Paveway II and III, Enhanced Paveway II and III, and Paveway IV Weapons Systems for the Royal Saudi Air Force F–15, Tornado, and Typhoon Aircraft.
			